    Case 21-03020-sgj Doc 85 Filed 06/04/21                  Entered 06/04/21 19:26:53              Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                     )
In re:                               )
                                     )                                      Chapter 11
                                   1
HIGHLAND CAPITAL MANAGEMENT, L.P.,   )
                                     )                                      Case No. 19-34054 (SGJ)
                 Debtor.             )
                                     )
                                     )
UBS SECURITIES LLC AND UBS AG LONDON )
BRANCH,                              )
                                     )
                 Plaintiffs,         )
vs.                                  )                                      Adv. Pro. No. 21-03020 (SGJ)
                                     )
HIGHLAND CAPITAL MANAGEMENT, L.P.,   )
                                     )
                 Defendant.          )
                                     )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On June 2, 2021, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; via First Class Mail upon the service list attached hereto as Exhibit B; on June 4,
2021, via Electronic Mail upon the service list attached hereto as Exhibit C; and via First Class
Mail upon the service list attached hereto as Exhibit D:

     •   Defendant's Answer to Complaint [Docket No. 84]

Dated: June 4, 2021
                                                          /s/ Vincent Trang
                                                          Vincent Trang
                                                          KCC
                                                          222 N Pacífic Coast Highway, 3rd Floor
                                                          El Segundo, CA 90245


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03020-sgj Doc 85 Filed 06/04/21   Entered 06/04/21 19:26:53   Page 2 of 9



                             EXHIBIT A
           Case 21-03020-sgj Doc 85 Filed 06/04/21                        Entered 06/04/21 19:26:53               Page 3 of 9
                                                                  Exhibit A
                                                            Adversary Service List
                                                           Served via Electronic Mail


              Description                        CreditorName              CreditorNoticeName                          Email
 Counsel for UBS Securities LLC and                                   Candice Marie Carson, Martin    Candice.Carson@butlersnow.com;
 UBS AG London Branch                    Butler Snow LLP              A. Sosland                      martin.sosland@butlersnow.com
 Financial Advisor to Official Committee                              Earnestiena Cheng, Daniel H     Earnestiena.Cheng@fticonsulting.com;
 of Unsecured Creditors                  FTI Consulting               O'Brien                         Daniel.H.O'Brien@fticonsulting.com
                                                                      Melissa S. Hayward, Zachery     MHayward@HaywardFirm.com;
 Counsel for the Debtor                Hayward & Associates PLLC      Z. Annable                      ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC and                                   Andrew Clubok, Sarah            andrew.clubok@lw.com;
 UBS AG London Branch                  Latham & Watkins LLP           Tomkowiak                       sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC and                                   Asif Attarwala, Kathryn K.      asif.attarwala@lw.com;
 UBS AG London Branch                  Latham & Watkins LLP           George                          Kathryn.George@lw.com
 Counsel for UBS Securities LLC and                                   Jeffrey E. Bjork, Kimberly A.   jeff.bjork@lw.com;
 UBS AG London Branch                  Latham & Watkins LLP           Posin                           kim.posin@lw.com
 Counsel for UBS Securities LLC and                                                                   Zachary.Proulx@lw.com;
 UBS AG London Branch                  Latham & Watkins LLP           Zachary F. Proulx, Jamie Wine   Jamie.Wine@lw.com
                                                                                                      rpachulski@pszjlaw.com;
                                                                                                      jpomerantz@pszjlaw.com;
                                                                     Richard M. Pachulski, Jeffrey    ikharasch@pszjlaw.com;
                                                                     N. Pomerantz, Ira D. Kharasch,   joneill@pszjlaw.com;
                                                                     James E. O’Neill, Robert J.      rfeinstein@pszjlaw.com;
                                       Pachulski Stang Ziehl & Jones Feinstein, John A. Morris,       jmorris@pszjlaw.com;
 Counsel for the Debtor                LLP                           Gregory V. Demo                  gdemo@pszjlaw.com
 Counsel for UBS Securities LLC and                                  Michael J. Merchant, Sarah E.    merchant@rlf.com;
 UBS AG London Branch                  Richards, Layton & Finger PA Silveira                          silveira@rlf.com
                                                                                                      mclemente@sidley.com;
                                                                      Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
 Counsel for Official Committee of                                    Russell, Elliot A. Bromagen,    ebromagen@sidley.com;
 Unsecured Creditors                   Sidley Austin LLP              Dennis M. Twomey                dtwomey@sidley.com
                                                                                                      preid@sidley.com;
                                                                      Penny P. Reid, Paige Holden     pmontgomery@sidley.com;
 Counsel for Official Committee of                                    Montgomery, Juliana Hoffman,    jhoffman@sidley.com;
 Unsecured Creditors                   Sidley Austin LLP              Chandler M. Rognes              crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                 Page 1 of 1
Case 21-03020-sgj Doc 85 Filed 06/04/21   Entered 06/04/21 19:26:53   Page 4 of 9



                             EXHIBIT B
                            Case 21-03020-sgj Doc 85 Filed 06/04/21             Entered 06/04/21 19:26:53           Page 5 of 9
                                                                         Exhibit B
                                                                   Adversary Service List
                                                                 Served via First Class Mail

           Description                  CreditorName          CreditorNoticeName              Address1            Address2          City     State    Zip
  Counsel for UBS Securities LLC                           Candice Marie Carson,        2911 Turtle Creek,
  and UBS AG London Branch          Butler Snow LLP        Martin A. Sosland            Suite 1400                              Dallas       TX      75219
  Counsel for UBS Securities LLC                           Andrew Clubok, Sarah         555 Eleventh Street,
  and UBS AG London Branch          Latham & Watkins LLP   Tomkowiak                    NW, Suite 1000                          Washington   DC      20004
  Counsel for UBS Securities LLC                           Asif Attarwala, Kathryn K.   330 North Wabash
  and UBS AG London Branch          Latham & Watkins LLP   George                       Avenue, Ste. 2800                       Chicago      IL      60611
  Counsel for UBS Securities LLC                           Jeffrey E. Bjork, Kimberly   355 S. Grand Ave.,
  and UBS AG London Branch          Latham & Watkins LLP   A. Posin                     Ste. 100                                Los Angeles CA       90071
  Counsel for UBS Securities LLC                           Zachary F. Proulx, Jamie     1271 Avenue of the
  and UBS AG London Branch          Latham & Watkins LLP   Wine                         Americas                                New York     NY      10020
  Counsel for UBS Securities LLC    Richards, Layton &     Michael J. Merchant, Sarah                          920 North King
  and UBS AG London Branch          Finger PA              E. Silveira                  One Rodney Square      Street           Wilmington   DE      19801




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 1
Case 21-03020-sgj Doc 85 Filed 06/04/21   Entered 06/04/21 19:26:53   Page 6 of 9



                             EXHIBIT C
          Case 21-03020-sgj Doc 85 Filed 06/04/21                    Entered 06/04/21 19:26:53         Page 7 of 9
                                                             Exhibit C
                                                          Affected Parties
                                                      Served via Electronic Mail

          Description                  CreditorName                  CreditorNoticeName                     Email
                                                                                              john@bondsellis.com;
                                                                                              john.wilson@bondsellis.com;
                                                            John Y. Bonds, III, John T.       bryan.assink@bondsellis.com;
                                 Bonds Ellis Eppich Schafer Wilson, IV, Bryan C. Assink, Clay clay.taylor@bondsellis.com;
Counsel for James Dondero        Jones LLP                  M. Taylor, William R. Howell, Jr. william.howell@bondsellis.com
Counsel for Scott Ellington, Issac
Leventon, John Paul Sevilla,                                                                 judith.ross@judithwross.com;
Matthew DiOrio, and Mary                                       Judith W. Ross, Frances A.    frances.smith@judithwross.com;
Kathryn Lucas (nee Irving)         Ross & Smith, PC            Smith, Eric Soderlund         eric.soderlund@judithwross.com




Highland Capital Management, L.P.
Case No. 19-34054                                            Page 1 of 1
Case 21-03020-sgj Doc 85 Filed 06/04/21   Entered 06/04/21 19:26:53   Page 8 of 9



                             EXHIBIT D
                             Case 21-03020-sgj Doc 85 Filed 06/04/21            Entered 06/04/21 19:26:53         Page 9 of 9
                                                                         Exhibit D
                                                                      Affected Parties
                                                                 Served via First Class Mail
               Description                  CreditorName              CreditorNoticeName                   Address1              City   State    Zip
                                                                 John Y. Bonds, III, John T.
                                      Bonds Ellis Eppich Schafer Wilson, IV, Bryan C. Assink, Clay 420 Throckmorton Street,
     Counsel for James Dondero        Jones LLP                  M. Taylor, William R. Howell, Jr. Suite 1000                 Fort Worth TX     76102
     Counsel for Scott Ellington, Issac
     Leventon, John Paul Sevilla,
     Matthew DiOrio, and Mary                                    Judith W. Ross, Frances A.       700 North Pearl Street,
     Kathryn Lucas (nee Irving)         Ross & Smith, PC         Smith, Eric Soderlund            Suite 1610                  Dallas    TX      75201




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 1
